1    Pierce Bainbridge Beck Price & Hecht LLP
     Brian J. Dunne (SBN 275689)
2    bdunne@piercebainbridge.com
     355 South Grand Avenue, 44th Floor
3    Los Angeles, California 90071
     (213) 262-9333
4
     Dhillon Law Group Inc.
5    Harmeet K. Dhillon (SBN 207873)
     harmeet@dhillonlaw.com
6    Nitoj Singh (SBN 265005)
     nsingh@dhillonlaw.com
7    177 Post Street, Suite 700
     San Francisco, CA 94108
8    (415) 433-1700

9    Attorneys for
     Defendant Sharidan Stiles
10

11                        UNITED STATES DISTRICT COURT

12                        EASTERN DISTRICT OF CALIFORNIA

13
     AMERICAN INTERNATIONAL                Case No. 2:19-cv-01218-WBS-EFB
14   INDUSTRIES, a California
     General Partnership,                  STIPULATION TO EXTEND TIME TO
15                                         RESPOND TO THE FIRST AMENDED
             Plaintiff,                    COMPLAINT BY FOUR DAYS
16
        v.                                 FAC Served:      September 24, 2019
17
     SHARIDAN STILES, an                   Current Response
18   individual,                           Deadline:    October 11, 2019

19           Defendant.                    New Response
                                           Deadline:    October 15, 2019
20

21

22

23

24

25

26
27

28

30                  Stipulation to Extend Time to Respond
31
1        WHEREAS Defendant Sharidan Stiles was served with the First

2    Amended Complaint in this matter on September 24, 2019;

3        WHEREAS the deadline for Defendant’s response to the First

4    Amended Complaint is October 11, 2019;

5        WHEREAS   Counsel    for   Defendant   has   prescheduled   work   and

6    other obligations that make meeting the October 11 deadline im-

7    practical;

8        WHEREAS Local Rule 144(a) provides that the parties may

9    stipulate to an extension of no more than 28 days to respond to

10   a complaint without court leave;

11       WHEREAS, Defendant has not previously requested an exten-

12   sion of time to respond to the First Amended Complaint;

13       NOW, THEREFORE, THE PARTIES STIPULATE THAT Defendant Shari-

14   dan Stiles shall have an additional four days to respond to the

15   First Amended Complaint, such that Defendant’s response shall be

16   due October 15, 2019.

17
     Dated: October 8, 2019              Respectfully submitted,
18
                                         Pierce Bainbridge
19                                       Beck Price & Hecht LLP
20                                       By:       /s/ Brian J. Dunne
                                                Brian Dunne
21                                              Attorneys for
                                                Defendant Sharidan Stiles
22

23   Dated: October 8, 2019              Respectfully submitted,
24                                       Conkle, Kremer & Engel PC
25                                       By:     /s/ Zachary Page (as
                                         authorized on October 8, 2019)
26                                            Zachary Page
                                              Attorneys for
27                                            Plaintiff American Interna-
                                              tional Industries, Inc.
28

30                 Stipulation to Extend Time to Respond
31
1                                     ORDER
2        The parties’ stipulation is GRANTED. Defendant Sharidan

3    Stiles shall respond to Plaintiff’s First Amended Complaint on

4    or before October 15, 2019.

5

6    So ordered.

7
         Dated:    October 8, 2019
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

30                 Stipulation to Extend Time to Respond
31
